Exhibit 10.5 - Exclusive Sales Agreement

 
Exclusive Sales Agreement


This Exclusive Sales Agreement (the “Agreement”) is entered into as of this day
of 10th of April, 2009 by and between:




Party A: Sichuan Xinlong Telluronium & Technique Co., Ltd.
Zhenzang Road, Dongsheng Township, Shuangliu County, Sichuan Province
Registered code: 510122000026482


AND


Party B: Sichuan Xinju Mineral Resource Development Co., Ltd.
11F, Tianxiang Building, No.90, Wanhe Road, Chengdu, China
Registered code：5100001810329
 
                WHEREAS, Party A is a wholly foreign owned enterprise with
limited liability founded in the People’s Republic of China (“China”);


WHEREAS, Party B which is a limited liability company incorporated in China,
possess the exploration rights to that certain land of 6.29 square kilometers in
the Dashuigou area and the mining rights of that certain tellurium and bismuth
mine of 0.0568 square kilometers in Shimian Majiagou (such exploration rights
and mining rights of Party B, collectively the “Mining Business”).


WHEREAS, Party A intends to acquire the exclusive rights to buy all the output
of the Mining Business from Party B; and
 
                WHEREAS, Party B intends to sell the merchandise set forth in
Article II hereof to Party A on the terms as set forth in Article XVII hereof;


    NOW THEREFORE, in accordance with laws and regulations of the People's
Republic of China, the Parties agree as follows after friendly consultation
based on the principle of equality and mutual benefit.


 
1

--------------------------------------------------------------------------------

 
Article I
Fundamental Provisions


1.1           All the provisions of this Agreement shall be deemed applicable to
each and every individual distribution contract signed during the term of this
Agreement, regardless of whether or not such distribution contracts specifically
reference this Agreement.


1.2           Each and every distribution contract shall include: (i) the terms
of distribution (including but not limited to, the name of merchandise, list
prices, deal size, shipping dates, shipping destinations, shipping conditions,
packing, payment making conditions and others terms as applicable) and (ii)
certain general terms and conditions.




Article II
Agreement; Merchandise


2.1           During the term of this Agreement, Party B agrees to sell the
prescribed merchandise on an exclusive basis to Party A in accordance with the
terms of this Agreement and the terms of each individual distribution contracts.


2.2           Notwithstanding Section 2.1, Party A shall be under no obligation
to purchase any merchandise from Party B unless and until it enters into an
individual distribution contract.






Article III
Individual Distribution Contracts


3.1           Party A and Party B agree that, with respect to each and every
merchandise deal arising under this Agreement that a specific individual
distribution contract shall be entered into between the parties with respect
thereto. Unless agreed to contrary therein each and every individual
distribution contract shall form part of this Agreement once it is executed by
both parties hereto. In the event if dispute between the terms of this Agreement
and any individual distribution agreement the terms of this Agreement shall
prevail.


3.2           Any amendment, change or attachment to this Agreement and/or to
any individual contract shall only become effective on such amendment, change or
attachment having been signed in writing by both parties hereto.


 
2

--------------------------------------------------------------------------------

 
Article IV
Delivery and Shipment


4.1           Party B should deliver the merchandise to the place prescribed in
the particular individual contract. After deliver of the prescribed merchandise
at the prescribed place to Party A, Party B’s delivery obligation shall
terminate.


4.2           Unless expressed elsewhere to the contrary in this Agreement,
Party B is responsible for all expenses incurred in the delivery of the
prescribed merchandise to Party A until delivery has been made to Party A.




Article V
Ownership and Risk


5.1           Notwithstanding anything contained in this Agreement to the
contrary, the risk of loss from any damage or casualties to the prescribed
merchandise shall be borne by Party B until the prescribed merchandise has been
accepted by Party A.


5.2           Party A agrees to accept the goods and pay for them in accordance
with the terms of the individual distribution contract. Before the title of the
goods is transferred to the buyer, the buyer can neither dispose the goods nor
use the goods as collateral.


5.3           Regardless of cause, the risk of loss from any damage or
casualties to the prescribed merchandise shall be the responsibility of the
Party B until the goods have been accepted by Party A.  Prescribed merchandise
shall be deemed received by Party A when delivered to the address of Party A as
first set forth above.




Article VI
Right of Inspection


6.1           Party A shall have the right to inspect the prescribed merchandise
on arrival and, within seven (7) business days after delivery, Party A must give
a notice to Party B of any claim for damages on account of condition, quality or
grade of the prescribed merchandise, and Party B must specify the basis of the
claim of Party A in detail.  The failure of Party A to comply with these
conditions shall constitute irrevocable acceptance of the goods by Party A.


6.2           Party A acknowledges having the right to provide Party B with a
property inspection report pursuant to this Agreement and agrees that except as
may be specifically provided for in this Agreement, Party A will not otherwise
undertake a property inspection or prepare a property inspection report
regarding the prescribed merchandise.


 
3

--------------------------------------------------------------------------------

 
Article VII
Payment on Receipt


7.1           The price and quantity of the prescribed merchandise for each deal
between Party A and Party B will be described in details in the applicable
individual distribution contract. Party A shall make payment for the prescribed
merchandise at the time when, and at the place where, the prescribed merchandise
are received by Party A.


7.2           Party B agrees that interest on encumbrances, taxes, insurance,
and rents of warehouse, if applicable, shall be prorated at the time of closing
and all existing liens shall be paid by Party B, prior to or at the time of
closing.


Article VIII
Confidentiality


8.1           Nondisclosure: Both parties hereto acknowledge and agree to hold
each other’s information in form of technical data or other proprietary
information in confidence and not use or disclose any proprietary information to
any third party.


8.2           Neither party shall disclose any confidential information or the
terms of this Agreement to a third party for any reason. The parties hereto
agree to keep the information contained within this Agreement confidential and
not to disclose or allow disclosure by any of their representatives to a third
party.


8.3           This Article VIII shall remain in full force and effect
notwithstanding the maturity of this Agreement or termination of this Agreement
for any reason.


Article IX
Relationship of the Parties


9.1           The relationship between Party B and Party A shall be that of
vendor and vendee, not employee and employer. Party A is not responsible for
employees of Party B. The relationship between Party B and Party A should not be
deemed to be any kind of partnership, joint-venture, franchise business, sales
representative or trust.


9.2           Party A has the right but not the obligation to purchase
prescribed merchandise from Party B.  Nothing contained in this Agreement shall
prevent  Party A from acquiring any product from any third party. The
merchandise of Party B shall be sold on an exclusive basis solely to Party
A.  Any deal for the sale of merchandise by Party B to a third party will be a
violation of this Agreement.


9.3           Party B’s agents and employees shall, under no circumstances, be
deemed employees, agents or representatives of Party A. Party A will not modify
any of the prescribed merchandise acquired from Party B without the prior
written consent of Party B. Neither Party A nor Party B shall have any right to
enter into any contract or commitment in the name of, or on behalf of the other,
or to bind the other in any respect whatsoever.


 
4

--------------------------------------------------------------------------------

 


Article X
General Obligations


10.1           Party A shall maintain a place of business in the territory,
including suitable showroom facilities to display Party B's products. Party B
shall provide maintenance services on products sold to Party A in the territory,
using qualified personnel and subject to service policies satisfactory to Party
A.


10.2           If necessary, Party B shall hire relevant personnel or appoint
representatives to introduce, conduct, demonstrate and repair the prescribed
merchandise sold to Party A. Such personnel and/or representatives shall be
adequately trained and paid by Party B. Party B shall employ sufficient numbers
of after-sales personnel and/or technical support representatives to properly
assist Party A in its use of the prescribed merchandise.


10.3           Party B agrees not to engage in the distribution, promotion or
advertisement of merchandise that competes or conflicts with the prescribed
merchandise sold to Party A.  Party A shall be entitled to receive form Party B
a list of items handled by Party B following Party A's request to ensure that no
conflict exists.


10.4           In the event that: (i) Party B fails to provide Party A with
qualified prescribed merchandise, (ii) the prescribed merchandise acquired by
Party A is manufactured following the instructions provided by Party B or (iii)
the merchandise acquired by Party A is purchased from a third party appointed or
strongly recommended by Party B, then any casualties that arise from the
foregoing sub-clauses (i) to (iii) should be the responsibility of Party
B.  Party B shall be solely responsible for all expenses or fines that arise in
connection with the foregoing.




Article XI
Maturity of Debt


11.1           Any payable debt of Party B due from Party A shall been deemed
matured with immediate effect in the event that:


11.1.1        Party B fails to fulfill any obligation under this Agreement or
any other agreements till (i) the time that the above-mentioned agreements can
be terminated expressly; or (ii)within 30 days if the above-mentioned agreement
cannot be terminated;


11.1.2        Party B files a bankrupt application or assets of Party B become
or are in the process of being sold by auction by government;


11.1.3        Party B has been materially punished by any ministry authorities
or jurisdictions because of a violation of government operation standards;


11.1.4        Party B reduces its registered capital, terminates its operations
or eliminates a significant factory or department or starts liquidation without
the prior written consent of Party A;


11.1.5        Any third party or authorities or Party B starts liquidation or
files a bankrupt application;


 
5

--------------------------------------------------------------------------------

 
11.1.6        Any check that is issued by Party B is not honored; or


11.1.7        A deterioration in the credit status of Party B or its sponsoring
party.


11.2           In the event of any of the foregoing, Party A shall be entitled
to terminate this Agreement without any prior notice to Party B, and Party B
shall be responsible for all and any losses that result from such a termination.




Article XII
Right of Set-off


12.1           Party B must fulfill its obligations to Party A hereunder in
accordance with the terms of this Agreement regardless of any other contracts
and Party A shall be entitled to set-off payables to Party B in accordance with
any outstanding receivables due from Party B on an equivalent basis.


12.2           Where any outstanding payables of Party A have been settled by
way of set-off before the maturity date, Party A shall be deemed to have paid
off such outstanding payables and the accrued interest expenses of Party A in
respect of such outstanding payables shall be marked off accordingly. The
interest rate is calculated based on benchmark basis of the set-off date.


12.3           In the event that Party A elects to exercise its rights under
clauses 12.1 and 12.2 Party B shall not have the right to refuse Party A’s
request. Party B must accept the outcome of Party A’s exercise of such rights in
all circumstances and cases and Party B shall not be entitled to seek any
changes from Party A.


Article XIII
Indemnification


13.1           Party B agrees to protect Party A and hold Party A harmless from
any loss or claim arising out of inherent defects in any of Party B's products
existing at the time such products are acquired by Party A, provided that Party
A gives Party B immediate notice of any such loss or claim and Party A
cooperates fully with Party B in the handling thereof. If either party hereto
breaches any term of this Agreement however so caused, such a breach will be
deemed as violation of this Agreement.  The party hereto in breach will assume
all obligations that shall result from such breach.


13.2           While Party B is fulfilling its obligations under Section 4.1, if
Party A refuses to accept delivery of prescribed merchandise for any reason,
Party B without any prior notice to Party A shall be entitled to dispose of the
delivery by itself without assuming any obligations to Party A.  Party A need to
make a reply in terms of bellows within 7 days it received Notice of Statement
of Claim from Party B：


13.2.1        Party A is responsible for payment in full for all prescribed
merchandise ordered from Party B.  Following the delivery of the prescribed
merchandise from Party B to Party A, Party A must pay Party B in full the
purchase price. Party B shall have the right to impose a fine for any delay in
such payment; or


 
6

--------------------------------------------------------------------------------

 
13.2.2         If the payment that Party B received from Party A is: (i) less
than the Party B’s list price, Party A shall pay the difference, or (ii) more
than Party B’s list price, then Party B does not have to return the difference
and Party A shall not be entitled to ask for a return.
 
13.2.3        In the event Party A delays in making payment for its prescribed
merchandise, Party A shall be deemed to have directly breached this Agreement.
In such an event, a penalty of 0.05% shall be applied to the outstanding unpaid
balance of the payment of Party A on a daily basis. The payment of Party A’s
next order shall first be offset against the outstanding payment before being
applied to payment of the new order.


13.3            If Party B violates this Agreement, and such violation continues
to exist for a period of not less than thirty (30) days following Party A’s
notice to Party B of such violation, the violation shall be deemed a material
violation and Party A shall be entitled to either (i) terminate this Agreement
by serving notice on Party B, or (ii) terminate the applicable individual
distribution contract by serving notice on Party B.


13.4           Party B agrees to protect Party A and hold Party A harmless from
any loss or claim arising out of the negligence of the prescribed merchandise of
Party B. Further, in the event that any of Party B's representatives shall, with
respect to any of Party A's prescribed merchandise purchased from Party B, fail
to discharge Party B's obligations to the original consumer pursuant to the
terms and conditions of Party A's product warranty and consumer service
policies, Party B agrees to discharge promptly such unfulfilled obligations.


13.5           The stipulations contained in this Article XIII do not affect any
other provisions that address violations of articles herein.
 
 
Article XIV
Force Majeure


   The parties hereto agree that a party that fails to fulfill its obligations
hereunder due to the occurrence of any irresistible events (including but not
limited to earthquakes, war, civil war, the collapse of local or national
government, weather, or changes to the law), the party affected by the
irresistible event shall not take any responsibilities its failure that
results.  Notwithstanding the foregoing, such party shall provide notice to the
other party of the irresistible events as soon as practical. If the irresistible
events last or are expected to last more than 60 days, any party shall have the
right to terminate this Agreement or any individual distribution contract to
which it applies.




                               Article XV                                
Financial Policy


     15.1          At Party A’s request Party B shall provide Party A with
accurate, clear and comprehensive financial statements and other documents which
shall be reflect Party B’s operating results.


15.2           Party B shall provide notice to Party A before it makes any
material changes or operational strategies to its business.


    15.3           Party A has the right to enter Party B’s workshops and
operational facilities in the event that on the occurrence of the events set
forth in Articles 10.1 or


 
7

--------------------------------------------------------------------------------

 
Article XVI
Transfer


    16.1           Without the written prior consent of Party A, Party B shall
not transfer any rights or obligations under this Agreement to any third party.


   16.2           Under any circumstance, Party A is allowed to transfer any
articles which has been prescribed under this Agreement or any individual
distribution contract to its associate parties after notifying Party B of the
same in writing. The associate parties herein means (i) entities owned by Party
A by not less than 30% of the shares directly or indirectly, or (ii) entities
that own over 30% or Party A’s shares, or (iii) entities owned by the same
entity that owns over 30% of Party A’s shares.


Article XVII
Terms


   17.1                This Agreement shall become effective once it has been
signed or sealed by both parties hereto, and expire on the first day of April,
2018 or on an earlier date if Party A shall terminate this Agreement at such
earlier date in accordance with the terms of this Agreement.


   17.2                Unless terminated on the expiry date or prior thereto the
term of this Agreement shall automatically be extend for another ten (10) years.


   17.3                Notwithstanding the foregoing, if within the one month
period prior to the termination of this Agreement there is still an individual
distribution contract in process, then this Agreement shall be extended to the
end date of such individual distribution contract.


Article XVIII
Notice


Any notice under this Agreement shall be in writing, with the delivery in the
form of: (i) particular delivery by assigned personnel, (ii) express mail, or
(iii) facsimile.  Delivery shall be made to the parties at the following
addresses:


Party A:                      Sichuan Xinlong Telluronium & Technique Co., Ltd.
Mailing address: No. 485, Teng Fei Third Road, Shuangliu Southwest
AirportEconomic Development Zone, Shuangliu, Chengdu
Fax: 86-28-85745525
Telephone: 86-28-85745561
Receiver: Xiong Lei
Party B:                      Sichuan Xinju Mineral Resource Development Co.,
Ltd.
Mailing address: No. 485, Teng Fei Third Road, Shuangliu
Southwest      AirportEconomic Development Zone, Shuangliu, Chengdu
Fax: 86-28-85745601
Telephone:86-28-85745578
Receiver:Ling Yong


 
8

--------------------------------------------------------------------------------

 
Each party shall be responsible for informing the other party as soon as
possible of any change in its contact information.


 
Article XIX

 
Governing Law



This Agreement shall be construed and enforced in accordance with the laws of
the People’s Republic of China.


Article XX
Severability


20.1           Any disputes, controversy or claim arising out of or relating to
this Agreement shall be resolved through friendly consultation. If within 30
days following the date on which such dispute, controversy or claim shall have
occurred; the dispute shall be submitted to arbitration upon the request of
either party with notice to the other.


20.2           Any argument arising out of this Agreement shall not affect or
impact any other Articles under this Agreement.


Article XXI
Miscellaneous


21.1           Any action of delay fulfillment or failure of delivery the
obligation prescribed in this Agreement does not form any form of waiver of
rights prescribed in this Agreement.


21.2                If at any time any provision of this Agreement shall become
illegal, invalid or unenforceable in any respect, such provision shall not
affect or impair the legality, validity or enforceability any other provision of
this Agreement.




21.3                This Agreement must be in written and shall not be effective
until signed or sealed by both parties hereto.


21.4                The rights and obligation described in this Agreement shall
be cumulative.


21.5                This Agreement is made in duplicate, each of Party A and
Party B shall hold one copy.


21.6           This Agreement and its appendixes contain the whole agreement
between the parties hereto relating to the transactions contemplated by this
Agreement and supersede all previous agreements, whether oral or in writing.


21.7                Amendments to this Agreement shall require the written
consent of both parties hereto.


21.8    This agreement is made in both English and Chinese. English version
shall prevail where difference arising between English version and Chinese
Version.


 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


By: Party A：Sichuan Xinlong Telluronium Industry & Technique Co., Ltd.
 
     /s/Renyi Hou
      Renyi Hou
 
 
 



By: Party B：Sichuan Xinju Mineral Resource Development Co., Ltd.
 
        /s/Renyi Hou
        Renyi Hou
 
 
 



 
 
10 

--------------------------------------------------------------------------------

 
